Citation Nr: 1502867	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by: 	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2001 to May 2001 and from February 2003 to May 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's current low back disability is not shown to be related to his active military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The record does not indicate that the RO provided the Veteran with the requisite notice prior to the initial adjudication of the above-captioned claim.  However, defective notice is not prejudicial if (1) the veteran demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009).  

Neither the Veteran nor his representative have alleged prejudice with respect to notice.  When the Veteran submitted his service connection claim in January 2011, he identified the VA medical center where he received treatment for his claimed disabilities and submitted private chiropractic records relating to treatment for lower back pain.  In an April 2011 rating decision, the RO advised the Veteran of the elements of a service connection claim and informed him that his claim was denied because the evidence did not show that the Veteran's current low back disability occurred during service or was caused by an in-service event or injury.  Thereafter, the Veteran submitted a post-deployment health assessment form, which he asserted established a nexus between his current low back disability and service.  In a March 2012 statement of the case, the RO again informed the Veteran that the evidence of record failed to establish a link between his current back disability and service.  The RO also provided the Veteran with the pertinent laws and regulations, including provisions relating to the elements of a service connection claim, the Veteran's responsibility to present and support a claim for disability benefits, and VA's duty to assist the Veteran in obtaining evidence.  The Veteran also received a letter regarding an unrelated claim informing him that a disability rating and effective date will be assigned if service connection is awarded for a claimed disability.  Furthermore, throughout the pendency of this appeal, the Veteran was represented by an accredited service organization.  In a September 2014 brief, the Veteran's representative outlined the elements of a service connection claim and the type of evidence sufficient to substantiate a claim.  Based on the above, the Board finds that the Veteran had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Accordingly, the Board finds no prejudice to the Veteran in proceeding with the adjudication of the above-captioned claim. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided a VA examination of his spine in June 2012.  The VA examiner reviewed the relevant evidence of record, considered the Veteran's statements, administered a thorough clinical evaluation, and rendered an opinion that addresses all of the salient questions presented by the Veteran's service connection claim.  As such, the Board finds that the Veteran has been provided an adequate VA examination for purposes of adjudicating his service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Sanders, 129 S. Ct. at 1706 (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran seeks service connection for a low back disability.  The evidence of record includes a current diagnosis of retrolisthesis of L3 and L4.  See Degmetich v. Brown, 104 F.3d 1327, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).
 
The Veteran asserts that his current low back disability had its onset during service.  Although the evidence of record does not show a diagnosis of retrolisthesis until June 2012, over eight years after discharge, the Veteran asserts that he experienced lower back pain during service and continuously ever since.  The Veteran's statements are competent evidence as to the presence of observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board must also ascertain whether his statements are credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

Service treatment records show no injury to the Veteran's lower back and no treatment for lower back pain during service.  A post-deployment health assessment questionnaire dated January 2004 shows that the Veteran checked "yes" when asked if he experienced back pain at any time during his deployment.  However, the record also shows that the Veteran denied experiencing back pain at the time he filled out the form.  Furthermore, when asked to list any current health concerns, the Veteran identified dental and knee pain, but he did not mention back pain.  

Medical records show that the Veteran complained of back pain once in July 2005 during a knee evaluation.  The record indicates that the Veteran reported that his legs were not bothering him too badly that day, but that his pain was from his neck and back.  The Veteran also stated that he did not want to have his pain addressed at that time.

In January 2006, the Veteran was asked to identify any current medical problems during an annual medical review.  During the review, the Veteran indicated that he was diagnosed with two knee disorders upon returning from deployment.  There was no mention of back pain.  

In a March 2006 report of medical history, the Veteran specifically denied any recurrent back pain or back problems.  On the March 2006 form, the Veteran wrote nine separate explanations for various medical conditions, but he did not mention back pain.  A March 2006 report of medical examination indicates that the Veteran's spine was normal.  Furthermore, the Veteran sought treatment for knee pain in December 2003, January 2004, and April 2004, but he never complained of back pain during any of these orthopedic treatment visits.   

The earliest record of the Veteran seeking treatment for lower back pain is a May 2010 chiropractic treatment record.  The record indicates that the Veteran reported increased pain and stiffness from bike riding and long car rides.  The record also indicates that the Veteran previously received chiropractic work for lower back and neck pain.  Treatment records show that the Veteran continued to receive chiropractic treatment through July 2010.

Although the Veteran asserts that he first saw a chiropractor for lower back pain in 2006, which was approximately two years after service.  The evidence of record indicates that in January 2004, the Veteran denied experiencing back pain at the time he filled out the post-deployment health assessment questionnaire.  He also did not report back pain when asked to list current health concerns.  In a January 2006 annual medical review, the Veteran did not report low back pain when asked to identify current medical problems.  In March 2006, the Veteran specifically denied experiencing recurrent back pain or any back problems.  Furthermore, the Veteran never mentioned back pain during appointments with orthopedic healthcare providers in December 2003, January 2004, and April 2004.  Although service treatment records show that the Veteran did mention back pain in January 2004 and July 2005, neither of these records indicate whether the Veteran was referring to upper, middle, or lower back pain.  Consequently, the probative value of these records is minimal.  See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).  

Based on the above, the Board finds that the Veteran's contradictory statements and the lack of contemporaneous medical evidence of treatment for back pain weigh against the Veteran's assertion that he continuously experienced lower back pain since his deployment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board may consider and weigh the absence of contemporaneous medical evidence against the lay evidence of record in determining credibility).   

A June 2012 VA examination report indicates that the Veteran reported wearing body armor during his deployment, which aggravated his lower back.  The Veteran told the examiner that he continued to experience lower back pain and started treating with a chiropractor around 2006, approximately two years after his discharge from active duty.  Upon physical examination, the examiner indicated that the Veteran did not have, nor was he ever diagnosed with, a thoracolumbar spine condition; however, the examiner did note mild retrolisthesis of L3 and L4 by 3 millimeters in neutral position.  The examiner opined that the Veteran's current low back pain "is less likely as not (less than 50/50 probability) caused by or a result of intraservice events."  In support of this opinion, the examiner provided the following rationale:

[There is] [n]o significant event noted for instigation of [lower back pain].  Retrolisthesis [is] noted on [the] radiographic report, but this is most likely natural progression of [degenerative disc disease] for this individual.  Wearing of body armour [is] cited as [the] primary cause.  [The Veteran] [d]id not see medical for this condition.  [There is] [n]o objective evidence of [lower back injury], condition or treatment for [lower back pain] in [the Veteran's] service [treatment records].  [A January 2004 Post-Deployment Health Assessment] questionnaire indicates [low back pain] during deployment, but not at the time.  [The] [e]valuation provider did not make [a] consult for [a] lower back condition . . . only knee and dental.  [A March 2006 report of medical history and medical examination] makes no mention of [low back pain] or conditions related.  [A July 2006 health questionnaire makes] no mention of [lower back pain].  [There are] no chiropractor notations for stated dates of approx[imately] 2006.  Chiropractor notations of eval[uation] and [treatment dated] May to July 2010 are noted.  These do not suggest any correlation with [active duty] service time.  Though I did not get a weight, the [Veteran] visually has marked w[eight]t gain noted from 2005. . . . [The lower back] condition [is] likely due to core deconditioning.

The VA examiner indicated that there was no significant event noted that may have caused the Veteran's lower back pain and, therefore, opined that the mild retrolisthesis noted on the radiographic report was most likely natural progression of degenerative disc disease.  The examiner considered the Veteran's assertion that he continued to experience lower back pain after wearing body armor during deployment.  The examiner noted that the Veteran's assertions contradict statements he made during service.  Furthermore, the examiner noted that the Veteran never sought treatment for lower back pain during service.  The examiner also indicated that the Veteran appeared markedly heavier than the weight noted in 2005 treatment records and opined that the retrolisthesis of the Veteran's spine was likely due to core deconditioning.  The examiner's rationale evidences a thorough review of the Veteran's claims file and consideration of the Veteran's lay statements.  Thus, the Board finds the VA examiner's opinion to be the most probative evidence addressing the etiology of the Veteran's current low back disability.
 
In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, service connection for a low back disability is not warranted, as the most probative evidence shows that the Veteran's current low back disability was not incurred in, due to, or aggravated by his active duty.   In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a low back disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


